DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al (US Patent 7348826).
Regarding claim 1, Figure 2 of Klein discloses switching circuitry [Figure 2] providing slew-rate control [column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30], the switching circuitry comprising:
a slew-rate controlled cascode compound switch [200] comprising a normally-off low voltage transistor (LVT), including drain, source, and gate terminals [270; column 3 lines 20-30; column 2 lines 10-30]
a normally-on cascode high voltage transistor (HVT), including drain, source, and gate terminals [260; column 3 lines 20-30; column 2 lines 10-30], in series with the LVT to form the compound switch [260 and 270; column 3 lines 20-30; column 2 lines 10-30]
a first gate driver circuit [220], including an input terminal coupled to receive an input signal [input of 220] and an output terminal coupled to the gate of the LVT [output of 220]
coupling circuitry [280], coupled between the gate driver output and the gate of the HVT to drive a drain-gate capacitance of the HVT to limit a slew rate of a switching signal across the compound switch by a drive current characteristic of the first gate driver circuit during at least one of a turn-on or a turn-off of the compound switch [column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30]
wherein the coupling circuitry includes an offset voltage circuit coupled to the gate of the HVT to provide an offset voltage to inhibit a gate-source conduction of the HVT in response to a signal at the gate driver output that biases the LVT on [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30]
wherein the coupling circuitry includes at least one p-n semiconductor junction providing the offset voltage [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30]
Examiner’s Note: see column 1 lines 55-67 and column 2 lines 1-35 of Li et al (US Patent 9083343) and column 4 lines 60-67 and column 5 lines 1-10 of Rose (US Patent 8847235) for support that controlling the switches to have different transition times due to a voltage drop controls the slew rate of the composite switch.

Regarding claim 2, Figure 2 of Klein discloses the coupling circuitry includes at least one or a series of diodes providing the offset voltage [280].

Regarding claim 4, Figure 2 of Klein discloses the HVT is a JFET and in which the LVT is a MOSFET [260 and 270].

Regarding claim 6, Figure 2 of Klein discloses the coupling circuitry includes at least one diode, to couple the gate of the HVT to the gate driver output [280].

Regarding claim 7, Figure 2 of Klein discloses a method of switching to control electrical conduction between first and second nodes [D and S of 200] separated by a cascode compound switch [200] that includes a higher voltage transistor (HVT) [260; column 3 lines 20-30; column 2 lines 10-30] in series with a lower voltage transistor (LVT) [270; column 3 lines 20-30; column 2 lines 10-30], the method comprising:
using a first gate driver circuit, driving the gate of the LVT [220]
limiting a switching slew rate of one of the first and second nodes, using a diode for providing controlled coupling between the gates of the HVT and the LVT [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30]
Examiner’s Note: see column 1 lines 55-67 and column 2 lines 1-35 of Li et al (US Patent 9083343) and column 4 lines 60-67 and column 5 lines 1-10 of Rose (US Patent 8847235) for support that controlling the switches to have different transition times due to a voltage drop controls the slew rate of the composite switch.

Regarding claim 8, Figure 2 of Klein discloses wherein limiting the switching slew rate comprises charging or discharging a gate-drain capacitance of the HVT by a current limited by the gate driver circuit [220; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 9, Figure 2 of Klein discloses limiting the switching slew rate of one of the first and second nodes during only one of turn-on or turn-off switching transitions of the compound switch [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 10, Figure 2 of Klein discloses limiting the switching slew rate of one of the first and second nodes asymmetrically with respect to turn-on and turn-off transitions of the compound switch [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 11, Figure 2 of Klein discloses providing an offset voltage between gates of the LVT and the HVT to limit or inhibit gate-source conduction of the HVT in response to a gate driver signal that biases the LVT on [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 12, Figure 2 of Klein discloses wherein a specified offset voltage or fraction of a gate current of the HVT is coupled to a gate of the LVT during the driving the gate of the LVT [column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 13, Figure 2 of Klein discloses driving the gate of the HVT to a voltage that is more positive than a source voltage of the HVT [column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 14, Figure 2 of Klein discloses the HVT comprises a SiC, GaN, or other wide-bandgap transistor [260].

Regarding claim 15, Figure 2 of Klein discloses an apparatus for switching to control electrical conduction between first and second nodes [D and S of 200] separated by a cascode compound switch [200] that includes a higher voltage transistor (HVT) [260; column 3 lines 20-30; column 2 lines 10-30] in series with a lower voltage transistor (LVT) [270; column 3 lines 20-30; column 2 lines 10-30], the apparatus comprising:
means for, using a first gate driver circuit, driving the gate of the LVT [220]
means for limiting a switching slew rate of one of the first and second nodes, for providing controlled coupling between the gates of the HVT and the LVT [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30]

Regarding claim 16, Figure 2 of Klein discloses wherein the means for limiting the switching slew rate comprises means for charging or discharging a gate-drain capacitance of the HVT by a current limited by the gate driver circuit [220; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 17, Figure 2 of Klein discloses means for limiting the switching slew rate of one of the first and second nodes during only one of turn-on or turn-off switching transitions of the compound switch [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 18, Figure 2 of Klein discloses means for limiting the switching slew rate of one of the first and second nodes asymmetrically with respect to turn-on and turn-off transitions of the compound switch [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 19, Figure 2 of Klein discloses means for providing an offset voltage between gates of the LVT and the HVT to limit or inhibit gate-source conduction of the HVT in response to a gate driver signal that biases the LVT on [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Regarding claim 20, Figure 2 of Klein discloses wherein a specified offset voltage or fraction of a gate current of the HVT is coupled to a gate of the LVT during the driving the gate of the LVT [280; column 2 lines 25-60; column 3 lines 50-67 and column 4 lines 1-30].

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842